Citation Nr: 1340270	
Decision Date: 12/05/13    Archive Date: 12/20/13

DOCKET NO.  98-00 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for a neurologic disability, to include central auditory processing disorder (CAPD) and to include as due to traumatic brain injury (TBI).

2.  Entitlement to total disability rating due to individual unemployability resulting from service-connected disability (TDIU).


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Fetty, Counsel



INTRODUCTION

The Veteran served on active duty from July 1961 to July 1965.

This matter arises to the Board of Veterans' Appeals (Board) from February 2001 and August 2003 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  The February 2001 rating decision, in pertinent part, denied entitlement to TDIU.  That claim has been deferred and/or remanded pending the outcome of intertwined issues ever since.  An August 2003 rating decision denied service connection for CAPD.  While the Veteran did not appeal that decision, within the one-year appeal period, he did submit relevant evidence that prevented the decision from becoming final.  See 38 C.F.R. § 3.156 (b).  

In September 2012 and in April 2013, the Board remanded the case to the RO via the Appeals Management Center (AMC) for additional development.  Although these Board remands reflect that the Veteran was represented by a private attorney, the claims files reflect that in June 2011, prior to certification of the current appeal to the Board and/or recertification of the TDIU issue to the Board, an attorney-partner of the representative advised the RO in writing that the law firm was withdrawing its representation of this Veteran, as the firm no longer represented Veterans before VA.  The withdrawal letter reflects that copies of the withdrawal notice were sent to the Veteran and to VA's General Counsel in Washington, D.C.  Since then, the RO has treated the Veteran as an unrepresented Veteran.  The Board therefore considers the Veteran to be unrepresented in this appeal.  See 38 C.F.R. §§ 14.631 (c), 20.608 (a).  

Entitlement to TDIU is addressed in the REMAND portion of the decision and is remanded to the RO via the Appeals Management Center (hereinafter "AMC") in Washington, D.C.



FINDING OF FACT

Competent medical evidence of a diagnosis of CAPD or other organic disease of the nervous system has not been submitted.  


CONCLUSION OF LAW

CAPD or other organic disease of the nervous system was not incurred in active military service, nor may it be presumed to have been incurred in active military service.  38 U.S.C.A. §§ 1110, 1111, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board remanded the case for development in April 2013 and at prior times.  The United States Court of Appeals for Veterans Claims (Court) held that when the remand orders of the Board are not complied with the Board itself errs in failing to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  VA has complied with all remand orders of the Board.  

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and VA must assist the claimant by making reasonable efforts to obtain all evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  A VA notice letter must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits and the notice letter must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  

VA's notice requirements that are set forth at 38 U.S.C.A. § 5103(a) and at 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103 (a) and 38 C.F.R. § 3.159 (b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, VA must notify the claimant that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

VA sent a notice letter to the claimant in March 2003 with regard to service connection for CAPD.  The letter did not address all of the notice elements.  This created a timing error.  The timing error has been remedied by a September 2011 notice letter from VA followed by another adjudication as evidenced by the December 2011 supplemental statement of the case.  Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA cured failure to afford statutory notice to claimant prior to initial rating decision by issuing notification letter after decision and re-adjudicating claim and notifying claimant of such re-adjudication in the statement of the case).  

VA's duty to assist the Veteran in the development of the claim has been met.  The service treatment records (STRs) and all pertinent VA and private treatment records have been obtained and associated with the file.  VA examinations and opinions have been obtained at various times during the appeal.  See 38 C.F.R. § 3.159(c) (4).  The Social Security Administration (SSA) has notified VA that any SSA medical record concerning the Veteran and the Veteran's SSA folder have been destroyed.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The medical opinions obtained in this case are adequate, as they are predicated on the private and VA medical records in the claims files.  The medical experts considered the pertinent evidence of record and the statements of the claimant and provided a rationale for the opinion stated, relying on and citing to the records reviewed.  Accordingly, VA's duty to assist with respect to obtaining medical evidence has been met.  See 38 U.S.C.A. § 5103A (d) (2); 38 C.F.R. § 3.159(c) (4) (i); also see McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110; 1131, 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  

In many cases, only a diagnosis offered by a medical professional is "competent" evidence of a diagnosis; however, when a condition may be identified by its unique and readily identifiable features and capable of lay observation, the lay diagnosis of the disorder is also competent.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  This is especially true where the lay diagnosis supports a later diagnosis offered by a medical professional.  38 C.F.R. § 3.159; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (lay diagnosis is competent if: (1) lay person is competent to identify the medical condition; (2) lay person is reporting a contemporaneous medical diagnosis; or (3) lay testimony of symptoms at the time supports a later diagnosis by a medical professional).  

Service connection for certain chronic diseases may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year (three years for active tuberculous disease and Hansen's disease; seven years for multiple sclerosis) from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of that disease during the period of service.  38 C.F.R. § 3.307(a).  The phrase "chronic disease" refers to those diseases listed under 38 U.S.C.A. § 1101 (3) and 38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331, 1339 (Fed. Cir. 2013) ("The clear purpose of the regulation is to relax the requirements of § 3.303(a) for establishing service connection for certain chronic diseases.").

Organic diseases of the nervous system are included among the diseases listed as chronic diseases under the law.  38 U.S.C.A. § 1101 (3); 38 C.F.R. § 3.309 (a).  CAPD, as an organic disease of the nervous system, will entail analysis of the claim, in part, for presumptive service connection under 38 C.F.R. § 3.309 (a).  

The Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert, 1 Vet. App. at 54.

According to 38 U.S.C.A. § 1154(a), the Secretary must consider the places, types, and circumstances of the Veteran's service, his unit's history, his service medical records, and all pertinent lay and medical evidence in the case.  The evidenciary requirements for service connection afforded combat Veterans under 38 U.S.C.A. § 1154(b) are relaxed, but, because the Veteran was not in combat, he will not be afforded this consideration.  

The Veteran's STRs reflect no relevant abnormality at the time of enlistment.  He complained of left and right ear aches in June 1965.  A July 1965 separation examination report reflects that his hearing was tested by whispered voice only.  No audiometric data was supplied.  There is no accompanying medical history questionnaire on which the Veteran might have reported a nervous system-related disability at separation.  

In 1991, the Veteran filed a claim for service connection for hearing loss.  He reported exposure to acoustic trauma and ear injury from firing the 106-mm recoilless rifle without the aid of ear protectors.  He submitted private audiograms dated in the 1990s that reflect significant high frequency hearing loss.  An August 1995 VA consultation request notes possible retrococclear lesion, although a January 1996 magnetic resonance imaging study (MRI) ruled-out such a lesion.  

In a December 1996 letter to the RO, the Veteran reported that the 106-mm weapon firing caused not only loud noise, but also "tremendous concussion" and "progressive nerve damage."  In 1997 rating decisions, the RO granted service connection for noise-induced bilateral hearing loss disability and tinnitus. 

In March 2003, the Veteran requested service connection for CAPD.  He indicated that he had self-diagnosed this disorder.  In April 2003, he clarified that he believed that CAPD was caused by traumatic injury to the head due to concussion from the 106-mm weapon firing.  In August 2003, the RO denied service connection. 

An August 2003 VA MRI study showed a likely microvascular disease.  The August 2003 rating decision did not receive this report in time for consideration.

In March 2005, the Veteran submitted various medical articles addressing CAPD.  On article mentions that CAPD can follow from head injury, but, "...Often, the exact cause is not known."  

A November 2007 VA MRI study showed chronic microvascular ischemic disease in the cerebral white matter.  

A December 2007 VA neurology  report mentions that a recent MRI showed small vessel cerebrovascular disease and echo diagnostics showed left carotid artery stenosis.  The neurologist determined that central slowing of BAER (brain-stem evoked response) "may very well have been related to damage incurred many years ago rather than related to hearing loss or small vessel cerebrovascular disease."  

A December 2010 private neurology report notes a possible medical history of traumatic brain injury.  

A February 2011 VA neurology report references that the Veteran reported that he had previously neglected to mention that early in childhood he had been hit in the head with a bat. 

In December 2011, the Veteran submitted medical articles that discuss CAPD.  One article notes that the patient or examiner might not even be aware of CAPD, as it does not show up on audiology tests.  Rather, it presents as a problem when attempting to hear voices only where there is a noisy background.  

A May 2012 VA central nervous system diseases compensation examination report and disability benefits questionnaire begins with the question of whether a central nervous system condition has ever been found.  The physician answered "no."  The conclusion was that the Veteran has no central nervous system disease, no CAPD, and no traumatic brain injury.  The examiner then noted that the Veteran's small vessel brain disease is age-related.  

In a May 2012 addendum report, the VA physician explained more fully the conclusions reached in the body of the above-mentioned report.  The physician noted that the Veteran had denied any pre-existing brain problem at entry in active service, even though he had recently reported a childhood head injury, and he had no reported relevant injury during active service, except the loud noise of weapon firing.  

An October 2012 VA central nervous system diseases compensation examination report reflects that no traumatic brain injury has been found. 

A June 2013 VA central nervous system compensation examination report, combined with a June 2013 VA neurology consultation report, reflects that the examiner explained the previous BAER delayed responses as having been caused by the Veteran's hearing loss disability.  The physician explained, though, that there is no evidence for CAPD and the ischemic changes shown on MRI are normal for the Veteran's age.    

The Board must address the competency, credibility, and probative value of all evidence, including lay evidence.  38 U.S.C.A. § 7104(d)(1) (West 2002); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  The lay evidence of record is competent with respect to observance of symptoms readily observable and it is credible, as there is no indication of lack of veracity.  Washington v. Nicholson, 19 Vet. App. 362, 367-68 (2005).  However, with respect to the diagnosis of CAPD, no medical professional has agreed with the Veteran's self-diagnosis of such.  The Board finds the diagnosis of CAPD does not involve a simple medical determination or one that is capable of being readily observable by a lay person.  The Veteran's opinion regarding whether he has a diagnosis of CAPD carries no weight at all.  38 C.F.R. § 3.159; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (lay diagnosis is competent if: (1) lay person is competent to identify the medical condition; (2) lay person is reporting a contemporaneous medical diagnosis; or (3) lay testimony of symptoms at the time supports a later diagnosis by a medical professional).  

On the other hand, the medical evidence is based on essentially correct facts and is supported by reasoning or rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is accorded no weight); also see Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (medical opinion based upon an inaccurate factual premise has no probative value).  The medical opinions in this case therefore are accorded great weight.

After considering all the evidence of record, including the testimony, the Board finds that the claimed disorder, CAPD, or other organic disease of the central nervous system, has not been found in this Veteran.  Because CAPD or other nervous system pathology has not been found, there is no present disability to consider.  The Court has specifically disallowed service connection where there is no present disability:  "[c]ongress specifically limits entitlement for service connected disease or injury to cases where such incidents have resulted in a disability. . . .  In the absence of proof of a present disability there can be no valid claim [for service connection]."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The service connection claim must therefore be denied.


ORDER

Service connection for CAPD or other organic disease of the central nervous system is denied.



REMAND

Entitlement to TDIU

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability, such disability shall be ratable as 60 percent or more and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a).

During the appeal period, the Veteran did not have a single disability rated at 60 percent.  Specifically, he had a 30 percent rating for a hearing loss disability and a 10 percent rating for tinnitus and therefore did not meet the schedular guidelines provided for consideration of a TDIU pursuant to § 4.16(a).

The provisions of § 4.16(b) allow for extra-schedular consideration of cases in which veterans who are unemployable due to service- connected disabilities but who do not meet the percentage standards set forth in § 4.16(a).  There must be a determination that the veteran's service-connected disability is sufficient to produce unemployability without regard to advancing age or non-service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16.  

With respect to the claim for TDIU, none of the medical authorities have concluded that the Veteran's service-connected disabilities combine to produce unemployability.  A persuasive negative opinion concerning entitlement to TDIU was offered by a VA examiner in August 2010.  Nonetheless, prior to adjudication, additional development is indicated.  

In June 2001, the Veteran's application for VA vocational rehabilitation was approved for on-the-job plumber-apprentice; however, it is not clear whether the Veteran completed his VA vocational rehabilitation.  The Veteran's Chapter 31 vocational rehabilitation folder is not of record or located among the electronic files.  Information contained in the folder could be relevant to employability.  This evidence should be obtained to the extent possible.  

In December 2001, VA's Director, Compensation and Pension Service, awarded an extra-schedular 10 percent rating for the Veteran's bilateral hearing loss disability, based on marked interference with employment; however, TDIU, on a extra-schedular basis, was denied.  Since then, the RO has granted compensable schedular ratings for hearing loss and the 10 percent extra-schedular rating has disappeared.  It appears that the RO has determined that the schedular rating for a hearing loss disability has subsumed the extra-schedular rating granted by VA's Compensation and Pension Service.  

Because VA's Director, Compensation and Pension Service, has determined that a marked interference with employment (due solely to service-connected disabilities) has been shown, and because the current claim for TDIU on a schedular or extra-schedular basis could be based on increased disability granted since the December 2001 Compensation and Pension Service's decision, the case should again be submitted to the Director, Compensation and Pension Service, for consideration of TDIU on an extra-schedular basis.  

Accordingly, this issue is REMANDED for the following actions:

1.  The AMC or RO should obtain updated VA treatment records and should obtain and associate with the claims files, the Veteran's Chapter 31 Vocational rehabilitation folder.  Based on any evidence received, any necessary development must be accomplished.  The Veteran may be re-examined, if necessary. 

2.  Then, after undertaking any other development deemed appropriate, the AMC or RO should re-adjudicate the issue of entitlement to TDIU.  If the benefit remains denied, the claim should be forwarded to the Director, Compensation and Pension Service, for consideration on an extra-schedular basis.  If the benefit sought is not granted, furnish the Veteran (and representative, if any) with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  If an examination is scheduled, failure to report for an examination, without good cause, may result in adverse consequences to the claim.  38 C.F.R. § 3.655.

The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
G. A. WASIK
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


